                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

AUSTIN RUNDE,

       Plaintiff,
                                                      CASE NO.:
v.
                                                      DIVISION:
RAMPS LLC,
d/b/a AMRAMP OF NORTH
& CENTRAL FLORIDA,

      Defendant.
____________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Austin Runde (“Plaintiff”), by and through undersigned counsel, hereby sues

Defendant, (“Defendant”), and in support of his claims states as follows:

                                 JURISDICTION AND VENUE

       1.      This is an action for damages under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201 et seq., for failure to pay overtime wages under 29 U.S.C. § 215(a)(3).

       2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C. §

201 et seq. and pendant jurisdiction over Plaintiff’s state law claims.

       3.      Venue is proper in the Middle District of Florida, because all of the events giving

rise to these claims occurred in Hillsborough County, Florida.

                                            PARTIES

       4.      Plaintiff is a resident of Hernando County, Florida.

       5.      Defendant operates a business installing ramps in Tampa, in Hillsborough

County, Florida.
                                  GENERAL ALLEGATIONS

       6.     Plaintiff has satisfied all conditions precedent, or they have been waived.

       7.     Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

       8.     Plaintiff requests a jury trial for all issues so triable.

       9.     At all times material hereto, Plaintiff was “engaged in the production of goods”

for commerce within the meaning of Sections 6 and 7 of the FLSA, and as such was subject to

the individual coverage of the FLSA.

       10.    At all times material hereto, Plaintiff was an “employee” of Defendant within the

meaning of the FLSA.

       11.    At all times material hereto, Defendant was an “employer” within the meaning of

the FLSA, 29 U.S.C. § 203(d).

       12.    Defendant continues to be an “employer” within the meaning of the FLSA.

       13.    At all times material hereto, Defendant was and continues to be an enterprise

engaged in the “providing of services for commerce” within the meaning of the FLSA, 29 U.S.C.

§§ 203(r) and 203(s).

       14.    At all times relevant to this action, the annual gross sales volume of Defendant

exceeded $500,000 per year.

       15.    At all times material hereto, the work performed by Plaintiff was essential to the

business performed by Defendant.

                                               FACTS

       16.    Plaintiff began working for Defendant as an Installer in June 2018, and he worked

in this capacity until December 2019.




                                              2
       17.     At various times material hereto, Plaintiff worked hours in excess of forty (40)

hours within a work week for Defendant, and he was entitled to be compensated for all of his

overtime hours at a rate equal to one and one-half times his regular hourly rate.

       18.     Defendant failed to pay Plaintiff an overtime premium for all of his overtime

hours, in violation of the FLSA.

       19.     In exchange for Plaintiff’s services, Defendant agreed to pay Plaintiff a monthly

salary of salary of two-thousand five hundred dollars ($2,500.00), plus mileage and tolls.

       20.     Defendant’s actions were willful, and showed reckless disregard for the

provisions of the FLSA.

                        COUNT I – FLSA OVERTIME VIOLATION

       21.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 20 of this

Complaint, as though fully set forth herein.

       22.     During the statutory period, Plaintiff worked overtime hours while employed by

Defendant, and he was not compensated for all of these hours in accordance with the FLSA.

       23.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a).

       24.     As a result of the foregoing, Plaintiff has suffered damages.

       WHEREFORE, Plaintiff demands:

               a)      Judgment against Defendant for an amount equal to Plaintiff’s unpaid

                       back wages at the applicable overtime rate;

               b)      Judgment against Defendant, stating that Defendant’s violations of the

                       FLSA were willful;

               c)      An amount equal to Plaintiff’s overtime damages as liquidated damages;



                                               3
        d)      To the extent liquidated damages are not awarded, an award of

                prejudgment interest;

        e)      A declaratory judgment stating that Defendant’s practices as to Plaintiff

                were unlawful, and a grant of equitable relief to Plaintiff;

        f)      All costs and attorney’s fees incurred in prosecuting these claims; and

        g)      For such further relief as this Court deems just and equitable.

                             JURY TRIAL DEMAND

Plaintiff demands trial by jury as to all issues so triable.

Dated this 15th day of April, 2020.

                                        Respectfully submitted,




                                        BRANDON J. HILL
                                        Florida Bar Number: 0037061
                                        AMANDA E. HEYSTEK
                                        Florida Bar Number: 0285020
                                        WENZEL FENTON CABASSA, P.A.
                                        1110 N. Florida Avenue, Suite 300
                                        Tampa, Florida 33602
                                        Main Number: 813-224-0431
                                        Direct Dial: 813-337-7992
                                        Facsimile: 813-229-8712
                                        Email: bhill@wfclaw.com
                                        Email: jcornell@wfclaw.com
                                        Attorneys for Plaintiff




                                       4
